UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Frederick W. Green The Merger Fund 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2007 Item 1. Reports to Stockholders. THE MERGER FUND® ANNUAL REPORT SEPTEMBER 30, 2007 November 14, 2007 Dear Fellow Shareholder: As previously reported, The Merger Fund® showed a gain of 8.2% in its fiscal year ended September 30, 2007.M&A activity involving publicly traded companies in North America and Europe was strong during the period, and in the vast majority of cases, the arbitrage situations in which the Fund invested yielded positive returns.More specifically, of the 173 mergers, takeovers and other corporate reorganizations in which we held positions, 163 unfolded more or less as expected or saw topping bids.Of the remaining six deals that were subject to definitive merger agreements, two were terminated, one was renegotiated and three were left in limbo after the buyers balked at completing the transactions on their original terms.An additional four “pre-deal” situations failed to reach the definitive-agreement stage.For the first nine months of fiscal 2007, arbitrage spreads—the per-share profit to be made in any given transaction—were generally favorable relative to the risks involved but seldom compelling.During the summer, however, when turmoil in the credit markets precipitated the wholesale dumping of takeover stocks by over-leveraged hedge funds, deal spreads widened sharply, which is a bad thing if you’re forced to sell but a good thing if you’re in a position to buy.Our ability to take advantage of many of these opportunities speaks well of the Fund’s risk-management policies and the experience and judgment of its portfolio-management team. Once again, we have included a series of charts which reflect the nature of the arbitrage situations in which the Fund has recently invested.Chart 1 shows that as of September 30, friendly transactions represented 99% of the dollar value of our long positions, while unsolicited, or hostile, takeover attempts accounted for just 1%.The latter figure, which is down from 6% a year earlier, may represent the lowest percentage of hostile deals in the Fund’s portfolio since inception 18 years ago.Corporate managements must be reading our annual reports, since we have often discussed how difficult it is to accomplish an unwelcome takeover.Poison pills, staggered boards and target-friendly state laws governing unsolicited offers have tipped the odds against all but the most committed bidders.And even when the would-be acquirer is both willing and able to stay the course, a third party acting as a white knight may end up stealing the prize.Arbitrageurs, of course, look at hostile takeovers differently than do the companies making them.Whether the original bidder or a white knight is the eventual winner is often not that important to us; we just want a deal, preferably at a nice premium to our cost basis in the target company’s shares. Chart 2 shows that approximately 52% of the takeovers in the Fund’s portfolio as of September 30 were strategic in nature, meaning combinations that involve a corporate buyer—typically operating in the same industry as the target—whose objective in doing the transaction is to enhance shareholder value on a longer-term basis.The rest are financial, or going-private, deals in which an investor group that normally includes the target’s management uses large amounts of borrowed money to buy out the public shareholders.In most cases, the goal in such highly leveraged transactions is to pay down debt over a few 1 years’ time and then either sell or IPO the company at a price that yields a sizable profit for the buyout group.Certain of the takeovers that we classify as financial transactions could be described as quasi-strategic; that is, the private equity buyer has made other acquisitions in the same industry and expects to realize synergies comparable to those available to a strategic acquirer.At the end of September financial deals represented about 48% of our arbitrage investments, up from 24% a year earlier and the highest level since we launched The Merger Fund®. For much of the Fund’s fiscal year, the environment for going-private transactions was extremely accommodating, with lenders willing to supply large amounts of buyout financing on highly favorable terms.Taking advantage of these borrower-friendly credit markets, private-equity firms went into high gear.Multi-billion-dollar LBOs became commonplace, and a number of deals topped the $20 billion level.While the music kept playing, companies that had put themselves up for sale and had attracted interest from both private-equity and strategic bidders often ended up in the arms of buyout groups.In such cases the historical advantage enjoyed by strategic buyers—their ability to realize greater synergies when combining with another company in the same industry—was trumped by the ability of private-equity shops to amplify their investment returns with high leverage and cheap financing. In the September quarter, however, the ascendancy of private-equity groups in deal-making came to an abrupt end.Trouble in subprime mortgages spread to a wide range of debt instruments as lenders suddenly lost their appetite for risk-taking.Although most of the going-private deals that had been announced earlier in the year survived these dislocations, new LBO activity contracted sharply.Just a month after the end of the Fund’s fiscal year, highly leveraged transactions represented a significantly smaller 36% of our investments. Chart 3 shows the type of merger consideration to be received by the selling company’s shareholders in transactions in which the Fund held positions at the end of September.This year’s chart shows that when it comes to deal-making, cash is still king.In fact, never before in the Fund’s history have all-cash takeovers represented such a large share, 85%, of our portfolio.All-stock deals, in contrast, accounted for less than 1% of our investments, down from 14% a year ago and over 30% in 2003.Part of the explanation involves the large number of going-private transactions in the Fund’s portfolio at the end of September; these deals are always done for cash.So are most cross-border transactions, in which the sellers typically prefer to receive cash rather than shares listed in another country.In addition, corporate balance sheets have become even more cash-heavy, and borrowing costs for credit-worthy strategic buyers remain relatively low.And as we have noted before, not only are cash deals frequently more accretive to the buyer’s bottom line than stock deals, but by using their cash for acquisitions, publicly traded companies can also make themselves less of a target for activist investors demanding large cash distributions or share buybacks.Finally, many CEOs continue to regard their own shares as undervalued and are reluctant to use them as an acquisition currency. 2 Chart 4 shows our investments grouped by economic sector.Deals involving hotels and casinos, restaurant chains, broadcasters and other companies in the consumer discretionary sector climbed to the top spot this year, representing about 21% of the dollar value of the Fund’s holdings as of September 30. The ability of these companies to generate relatively steady cash flow has attracted a significant amount of interest from private-equity buyers.Mergers and acquisitions involving financial services companies dropped to second place this year, accounting for 13% of our investments, down from 25% at the end of fiscal 2006.One reason for the dip in M&A activity in this sector is that management focus on repairing damaged balance sheets and restoring credibility with investors has taken many large banks and brokers out of the takeover game, at least for the time being.The materials sector, which includes the booming and acquisition-hungry metals and mining group, also represented about 13% of the Fund’s holdings as of September 30. The biggest year-over-year change in the portfolio’s composition involves the energy sector, which at the end of fiscal 2006 accounted for 22% of our investments but which this year comprises only about 2%.We’re not sure why the urge to merge in this group has seemingly waned, but one possibility is that many of the obvious combinations have already taken place.Another explanation may be that buyers and sellers have divergent views regarding the sustainability of today’s record-high energy prices, making it harder to price transactions.The rest of the Fund’s positions are spread across six other economic sectors.As discussed in prior reports, we don’t target particular industry groups for investment; we go where the deals are.We wouldn’t put all of our eggs in one industry basket, of course, but the target’s industry classification is otherwise important to us only to the extent that it could potentially affect the outcome of the transaction.In most cases, it won’t. Chart 5 shows the Fund’s arbitrage investments grouped by the geographic region in which the target company is domiciled.At the end of fiscal 2007 roughly 76% of the deals in our portfolio involved U.S.-based targets, while target companies located in Canada and Europe accounted for 11% and 13% of the Fund’s holdings, respectively.A year earlier the comparable numbers for Canada and Europe were 5% and 11%, indicating that the Fund’s investment activity has recently become somewhat more global in nature.Evaluating non-U.S. arbitrage opportunities requires an understanding of political, regulatory and corporate-governance systems that may be less shareholder-friendly than our own, and we often ask ourselves, “What do the locals know that we don’t?”We hope the answer is, “Not much.”We also take a disciplined approach to hedging currency risk, so that fluctuations in exchange rates don’t impact the Fund’s performance. Chart 6 shows the total dollar value of mergers and acquisitions in the U.S., by quarter, since 1991.M&A volume rose nearly 50% from year-earlier levels in the 12 months ended September, although activity slowed significantly toward the end of the period as credit jitters put a damper on highly leveraged transactions.It appears unlikely that the near-perfect environment experienced by private-equity firms in the spring of 2007 will be repeated anytime soon.With fewer going-private deals in the pipeline, to what extent will strategic buyers take 3 up the slack over the next year or so?Much will depend on industry- and company-specific developments.At the same time, the prospect of less competition from financial players—and a corresponding reduction in takeover premiums—may be enough to entice corporate acquirers to step up their M&A activity, especially if confidence levels stay relatively high.On the other hand, a serious economic downturn or a geopolitical shock to the system could undermine confidence and cause would-be acquirers to put their plans on hold.Absent a major change in boardroom sentiment, however, global deal-making should remain at levels sufficient to provide The Merger Fund® with an ample flow of attractive investment opportunities. Sincerely, Frederick W. Green President 4 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data as of September 30, 2007 5 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data as of September 30, 2007 6 Chart 6 MERGER ACTIVITY 1991 – 2007 Source: Securities Data Corp. 7 COMPARISON OF CHANGE IN VALUE OF $10,000 INVESTMENT IN THE MERGER FUND AND THE S&P 500 Average Annual Total Return 1 Yr. 3 Yr. 5 Yr. 10 Yr. The Merger Fund 8.15% 7.04% 6.95% 6.86% The Standard & Poor’s 500 Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.This chart assumes an initial gross investment of $10,000 made on September 30, 1997.Returns shown include the reinvestment of all dividends.Past performance is not predictive of future performance.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 8 The Merger Fund EXPENSE EXAMPLE September 30, 2007 As a shareholder of the Fund, you incur two types of costs: (1) redemption fees and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 4/01/07 – 9/30/07. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop-payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, a $15.00 fee will be charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 30 calendar days after you purchase them.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/01/07 Value 9/30/07 Period 4/01/07-9/30/07* Actual + (1) $1,000.00 $1,031.20 $12.53 Hypothetical ++ (2) $1,000.00 $1,012.73 $12.41 + Excluding dividends on short positions and interest expense, your actual cost of investment in the Fund would be $7.18. ++ Excluding dividends on short positions and interest expense, your hypothetical cost of investment in the Fund would be $7.13. (1) Ending account values and expenses paid during period based on a 3.12% return.This actual return is net of expenses. (2) Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 2.46%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 9 The Merger Fund SCHEDULE OF INVESTMENTS September 30, 2007 Shares Value COMMON STOCKS — 104.54% AEROSPACE & DEFENSE — 0.43% 138,500 EDO Corporation (d) $ 7,757,385 ALUMINUM — 6.08% 1,105,800 Alcan Inc. (f) 110,668,464 APPAREL RETAIL — 1.19% 468,150 Genesco Inc. (a) 21,595,759 ASSET MANAGEMENT & CUSTODY BANKS — 3.74% 1,100,050 Nuveen Investments Inc. (b) 68,137,097 BROADCASTING & CABLE TV — 4.55% 1,950,600 Clear Channel Communications, Inc. (b) 73,030,464 407,006 Virgin Media, Inc. 9,878,036 82,908,500 CASINOS & GAMING — 8.50% 1,128,675 Harrah’s Entertainment (f) 98,115,718 142,661 Penn National Gaming, Inc. (a) 8,419,852 551,300 Station Casinos, Inc. (d) 48,227,724 154,763,294 COMMERCIAL & PROFESSIONAL SERVICES — 2.53% 1,755,875 PHH Corporation (a) (f) 46,144,395 COMMODITY CHEMICALS — 3.08% 1,211,300 Lyondell Chemical Company (f) 56,143,755 COMMUNICATIONS EQUIPMENT — 4.10% 3,735,000 3Com Corp. (a) (c) 18,450,900 2,388,897 Avaya, Inc. (a) (c) 40,515,693 909,800 Sirenza Microdevices, Inc. (a) (c) 15,730,442 74,697,035 CONSTRUCTION MATERIALS — 1.55% 451,900 Florida Rock Industries, Inc. 28,239,231 CONSUMER ELECTRONICS — 2.36% 497,050 Harman International Industries, Inc. 43,004,766 CONSUMER FINANCE — 2.54% 932,877 SLM Corporation 46,336,001 The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2007 Shares Value DATA PROCESSING & OUTSOURCED SERVICES — 9.60% 454,347 Affiliated Computer Services, Inc. (a) (d) $ 22,826,393 755,400 Alliance Data Systems Corporation (a) (c) 58,498,176 863,400 Ceridian Corporation (a) (c) 29,994,516 1,366,058 CheckFree Corp. (a) (c) 63,576,340 174,895,425 DIVERSIFIED CHEMICALS — 2.17% 1,494,330 Huntsman Corporation 39,584,802 FOOTWEAR — 0.26% 214,650 Skechers U.S.A., Inc. (a) 4,743,765 HEALTH CARE EQUIPMENT — 5.95% 383,300 Cytyc Corporation (a) (c) 18,264,245 502,875 Dade Behring Holdings, Inc. (c) 38,394,506 739,433 Kyphon, Inc. (a) (c) 51,760,310 108,419,061 HEALTH CARE SUPPLIES — 2.05% 582,307 Bausch & Lomb Incorporated 37,267,648 HOTELS, RESORTS & CRUISE LINES — 3.09% 1,210,500 Hilton Hotels Corporation (f) 56,276,145 HYPERMARKETS & SUPER CENTERS — 0.88% 1,170,300 Coles Group Limited 15,992,387 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 6.02% 1,066,200 Mirant Corporation (a) (d) 43,373,016 967,850 TXU Corp. (c) 66,268,689 109,641,705 INTEGRATED TELECOMMUNICATION SERVICES — 1.58% 715,300 BCE Inc. 28,693,983 INVESTMENT BANKING & BROKERAGE — 1.33% 4,773,944 Instinet Group Incorporated (a) (g) 24,290,304 MANAGED HEALTH CARE — 3.98% 1,718,900 Sierra Health Services, Inc. (a) (f) 72,520,391 PACKAGED FOODS & MEATS — 1.85% 229,943 Numico NV (a) 17,836,985 601,769 Reddy Ice Holdings, Inc. 15,868,648 33,705,633 The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2007 Shares Value PUBLISHING — 0.20% 46,200 Reuters Group plc — ADR $ 3,661,812 REGIONAL BANKS — 0.86% 561,736 Greater Bay Bancorp (g) 15,711,756 RESTAURANTS — 2.37% 1,362,329 Applebee’s International, Inc. (d) 33,894,746 266,900 Wendy’s International, Inc. 9,317,479 43,212,225 SPECIALIZED FINANCE — 2.97% 813,000 International Securities Exchange Holdings, Inc 54,040,110 SPECIALTY STORES — 1.24% 380,307 Guitar Center, Inc. (a) 22,552,205 STEEL — 1.71% 924,100 Ryerson, Inc. 31,179,134 TECHNOLOGY DISTRIBUTORS — 2.33% 487,750 CDW Corporation (a) 42,531,800 TRADING COMPANIES & DISTRIBUTORS — 2.05% 1,162,585 United Rentals, Inc. (a) 37,400,359 TRUCKING — 3.90% 2,019,707 Laidlaw International Inc. (e) 71,134,081 WIRELESS TELECOMMUNICATION SERVICES — 7.50% 1,019,716 ALLTEL Corporation (e) 71,053,811 1,557,464 Dobson Communications Corporation (a) (e) 19,919,964 278,700 Leap Wireless International, Inc. (a) (e) 22,677,819 527,090 Rural Cellular Corporation (a) (e) 22,928,415 136,580,009 TOTAL COMMON STOCKS (Cost $1,902,555,017) 1,904,430,422 Contracts (100 shares per contract) PUT OPTIONS PURCHASED — 0.54% Bloomberg US Lodging Index 23,209 Expiration: September, 2007, Exercise Price: $400.00 0 Financial Select Sector SPDR 2,113 Expiration: December, 2007, Exercise Price: $38.00 818,788 The accompanying notes are an integral part of these financial statements. 12 The Merger Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2007 Contracts (100 shares per contract) Value PUT OPTIONS PURCHASED — 0.54% (continued) iShares S&P GSTI Networking 910 Expiration: October, 2007, Exercise Price: $37.50 $ 113,750 iShares S&P GSTI Technology 358 Expiration: December, 2007, Exercise Price: $60.00 71,600 Materials Select Sector SPDR Trust 1,378 Expiration: December, 2007, Exercise Price: $45.00 468,520 PowerShares Dynamic Healthcare 1,290 Expiration: October, 2007, Exercise Price: $29.00 87,075 PowerShares Dynamic Media 2,300 Expiration: December, 2007, Exercise Price: $17.00 264,500 SPDR Metals & Mining ETF 1,693 Expiration: October, 2007, Exercise Price: $65.00 393,622 SPDR S&P Retail ETF 2,604 Expiration: October, 2007, Exercise Price: $41.00 579,390 SPDR Trust Series 1 7,852 Expiration: October, 2007, Exercise Price: $152.00 1,570,400 5,288 Expiration: November, 2007, Exercise Price: $160.00 4,071,760 Telecom HOLDRs Trust 2,399 Expiration: November, 2007, Exercise Price: $45.00 911,620 Utilities Select Sector SPDR 2,161 Expiration: October, 2007, Exercise Price: $42.00 453,810 TOTAL PURCHASED OPTIONS (Cost $15,980,634) 9,804,835 Principal Amount CORPORATE BONDS — 0.17% $ 3,500,000 Toys “R” Us, Inc. 7.875%, 04/15/2013 3,080,000 TOTAL CORPORATE BONDS (Cost $3,255,517) 3,080,000 ESCROW NOTES — 0.10% 468,600 Telecorp PCS, Inc. Escrow Shares (a) 4,686 4,472,698 Price Communication Liquidating Trust (a) (g) 1,923,260 TOTAL ESCROW NOTES (Cost $1,923,260) 1,927,946 The accompanying notes are an integral part of these financial statements. 13 The Merger Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2007 Principal Amount Value SHORT TERM INVESTMENTS — 0.00% VARIABLE RATE DEMAND NOTES — 0.00% $ 496 U.S. Bank, 5.70% $ 496 TOTAL SHORT TERM INVESTMENTS (Cost $496) 496 TOTAL INVESTMENTS (Cost $1,923,714,924) — 105.35% $ 1,919,243,699 Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) All or a portion of the shares have been committed as collateral for swap contracts. (d) All or a portion of the shares have been committed as collateral for written option contracts. (e) All or a portion of the shares have been committed as collateral for the credit facility. (f) All or a portion of the shares have been committed as collateral for foreign currency contracts. (g) Fair-valued security. The accompanying notes are an integral part of these financial statements. 14 The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT September 30, 2007 Shares Value 199,308 Hologic, Inc. $ 12,157,788 557,300 Metropcs Communications Inc. 15,203,144 1,624,900 RF Micro Devices, Inc. 10,935,577 666,622 The Thomson Corporation 27,951,461 85,225 Vulcan Materials Company 7,597,809 441,312 Wells Fargo Company 15,719,533 315,650 Wesfarmers Limited 11,763,876 TOTAL SECURITIES SOLD SHORT (Proceeds $100,437,380) $ 101,329,188 The accompanying notes are an integral part of these financial statements. 15 The Merger Fund SCHEDULE OF OPTIONS WRITTEN September 30, 2007 Contracts (100 shares per contract) Value CALL OPTIONS Affiliated Computer Services, Inc. 464 Expiration: October, 2007, Exercise Price: $50.00 $ 46,400 Applebee’s International, Inc. 470 Expiration: November, 2007, Exercise Price: $30.00 2,350 EDO Corporation 201 Expiration: October, 2007, Exercise Price: $55.00 30,150 1,184 Expiration: November, 2007, Exercise Price: $55.00 260,480 Harman International Industries, Inc. 1,834 Expiration: November, 2007, Exercise Price: $85.00 1,173,760 878 Expiration: November, 2007, Exercise Price: $90.00 368,760 Mirant Corporation 2,200 Expiration: October, 2007, Exercise Price: $40.00 385,000 Station Casinos, Inc. 4,072 Expiration: January, 2008, Exercise Price: $90.00 81,440 TXU Corp. 4,618 Expiration: January, 2008, Exercise Price: $67.50 773,515 Wendy’s International, Inc. 2,669 Expiration: November, 2007, Exercise Price: $35.00 473,747 TOTAL OPTIONS WRITTEN (Premiums received $4,145,293) $ 3,595,602 The accompanying notes are an integral part of these financial statements. 16 The Merger Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2007 ASSETS: Investments, at value (Cost $1,923,714,924) $ 1,919,243,699 Cash 9,466,113 Receivable from brokers for proceeds on securities sold short 100,655,969 Receivable for investments sold 37,467,170 Receivable for written options 963,294 Receivable for swap contracts 24,672,018 Receivable for fund shares issued 5,064,287 Dividends and interest receivable 4,993,581 Prepaid expenses 75,649 Total Assets 2,102,601,780 LIABILITIES: Securities sold short, at value (proceeds of $100,437,380) $ 101,329,188 Options written, at value (premiums received $4,145,293) 3,595,602 Payable to brokers for short sales 8,249,598 Payable for forward currency exchange contracts 17,405,692 Loan payable 93,676,000 Payable for securities purchased 44,209,648 Payable for fund shares redeemed 6,905,187 Investment advisory fee payable 1,480,194 Distribution fees payable 746,645 Accrued expenses and other liabilities 3,289,629 Total Liabilities 280,887,383 NET ASSETS $ 1,821,714,397 NET ASSETS Consist Of: Accumulated undistributed net investment income $ 22,368,243 Accumulated undistributed net realized gain on investments sold, foreign currency translation, forward currency exchange contracts, securities sold short, swap contracts, and written option contracts expired or closed 60,348,205 Net unrealized appreciation (depreciation) on: Investments $ (4,471,225 ) Securities sold short (891,808 ) Written option contracts 549,691 Swap contracts 17,357,675 Foreign currency translation 16,965 Forward currency exchange contracts (17,405,693 ) Net unrealized depreciation (4,844,395 ) Paid-in capital 1,743,842,344 Total Net Assets $ 1,821,714,397 NET ASSET VALUE, offering price and redemption price per share ($1,821,714,397 / 110,081,874 shares of beneficial interest outstanding) $ 16.55 The accompanying notes are an integral part of these financial statements. 17 The Merger Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2007 INVESTMENT INCOME: Interest $ 14,618,572 Dividend income on long positions (net of foreign withholding taxes of $265,782) 36,415,104 Total investment income 51,033,676 EXPENSES: Investment advisory fee $ 17,140,337 Distribution fees 3,810,907 Transfer agent and shareholder servicing agent fees 202,836 Federal and state registration fees 88,470 Professional fees 358,373 Trustees’ fees and expenses 77,259 Custody fees 420,630 Administration fee 697,410 Fund accounting expense 219,265 Reports to shareholders 239,114 Proxy related expense 525,000 Dividends on short positions 7,849,445 Interest 5,177,706 Other 179,269 Total expenses before expense reimbursement by adviser 36,986,021 Expense reimbursement by adviser (Note 3) (214,287 ) Net Expenses 36,771,734 NET INVESTMENT INCOME 14,261,942 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments 99,000,486 Securities sold short (22,775,070 ) Written option contracts expired or closed 1,443,458 Swap contracts 37,503,360 Foreign currency translation 30,699,007 Forward currency exchange contracts (17,381,271 ) Net realized gain 128,489,970 Change in unrealized appreciation / depreciation on: Investments (37,884,905 ) Securities sold short 24,733,007 Written option contracts (2,141,867 ) Swap contracts 18,787,722 Foreign currency translation 17,028 Forward currency exchange contracts (17,922,618 ) Net unrealized loss (14,411,633 ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS 114,078,337 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 128,340,279 The accompanying notes are an integral part of these financial statements. 18 The Merger Fund STATEMENT OF CASH FLOWS For the Year Ended September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net increase in net assets resulting from operations $ 128,340,279 Adjustments to reconcile net increase in net assets resulting from operations to net cash provided (used) by operating activities: Net realized (gain) loss on: Long transactions (99,000,486 ) Short transactions 22,775,070 Written options (1,443,458 ) Change in unrealized appreciation on long transactions, short transactions, and written options 15,293,765 Amortization and accretion of premium and discount (2,557,129 ) Changes in assets and liabilities: Deposit at broker for short sales (29,060,809 ) Receivable/Payable from brokers for proceeds on securities sold short 345,308,272 Receivable for investments sold 28,331,986 Receivable for written options (966 ) Receivable for fund shares sold (289,639 ) Dividends and interest receivable (3,534,169 ) Prepaid expenses 17,013 Receivable/Payable for forward foreign currency exchange contracts 17,922,617 Payable for swap contracts (22,812,385 ) Payable for short dividends (298,316 ) Investment advisory fees payable 218,586 Distribution fees payable 280,933 Payable for securities purchased, short positions and written options (44,487,084 ) Payable for fund shares redeemed 4,742,758 Accrued expenses and other liabilities 1,898,339 Purchases of investments (10,201,227,386 ) Proceeds from sale of investments 9,899,275,999 Proceeds from short transactions 987,863,475 Cover short transactions (1,257,743,193 ) Premiums received on written options 84,547,716 Written options closed or exercised (89,137,505 ) NET CASH PROVIDED BY OPERATING ACTIVITIES (214,775,717 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shares issued 754,043,652 Payment on shares redeemed less redemption fees (620,822,606 ) Cash distributions paid (2,891,996 ) Cash provided from loan 93,676,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 224,005,050 NET CHANGE IN CASH FOR THE PERIOD 9,229,333 CASH, BEGINNING OF PERIOD 236,780 CASH, END OF PERIOD $ 9,466,113 SUPPLEMENTAL INFORMATION: Cash paid for interest on loan outstanding $ 5,177,706 Noncash financing activities consisting of reinvestments of distributions 59,240,023 The accompanying notes are an integral part of these financial statements. 19 The Merger Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2007 September 30, 2006 Net investment income $ 14,261,942 $ 6,021,550 Net realized gain on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts 128,489,970 63,035,453 Change in unrealized appreciation / depreciation on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts (14,411,633 ) 21,559,388 Net increase in net assets resulting from operations 128,340,279 90,616,391 Distributions to shareholders from: Net investment income (10,472,365 ) (743,486 ) Net realized gains (51,659,654 ) (69,756,711 ) Total dividends and distributions (62,132,019 ) (70,500,197 ) Net increase in net assets from capital share transactions (Note 4) 192,461,069 58,254,258 Net increase in net assets 258,669,329 78,370,452 NET ASSETS: Beginning of period 1,563,045,068 1,484,674,616 End of period (including accumulated undistributed net investment income of $22,368,243 and $10,940,346 respectively) $ 1,821,714,397 $ 1,563,045,068 The accompanying notes are an integral part of these financial statements. 20 The Merger Fund FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each period. Year Year Year Year Year Ended Ended Ended Ended Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, Sept. 30, 2007 2006 2005 2004 2003 Net Asset Value, beginning of year $ 15.95 $ 15.78 $ 15.10 $ 14.84 $ 13.46 Income from investment operations: Net investment income (loss)(1) 0.13 (2) 0.06 (2) (0.06 )(2) (0.08 )(3) 0.05 (2) Net realized and unrealized gain (loss) on investments 1.13 0.99 0.94 0.38 1.53 Total from investment operations 1.26 1.05 0.88 0.30 1.58 Redemption fees 0.00 (5) 0.00 (5) 0.00 (5) 0.00 (5) — Less distributions: Dividends from net investment income (0.11 ) (0.01 ) 0.00 (5) (0.04 ) (0.20 ) Distributions from net realized gains (0.55 ) (0.87 ) (0.20 ) — — Total distributions (0.66 ) (0.88 ) (0.20 ) (0.04 ) (0.20 ) Net Asset Value, end of year $ 16.55 $ 15.95 $ 15.78 $ 15.10 $ 14.84 Total Return 8.15 % 7.10 % 5.88 % 1.99 % 11.88 % Supplemental Data and Ratios: Net assets, end of period (000’s) $ 1,821,714 $ 1,563,045 $ 1,484,675 $ 1,681,281 $ 1,149,990 Ratio of operating expenses to average net assets 2.16 % 2.08 % 1.77 % 1.87 % 1.86 % Ratio of interest expense and dividends on short positions to average net assets 0.76 % 0.71 % 0.41 % 0.50 % 0.49 % Ratio of operating expense to average net assets excluding interest expense and dividends on short positions Before expense waiver 1.41 % 1.37 % 1.36 % 1.37 % 1.37 % After expense waiver 1.40 %(6) 1.37 % 1.36 % 1.37 % 1.37 % Ratio of net investment income to average net assets 0.83 % 0.43 % (0.35 )% (0.68 )% 0.22 % Portfolio turnover rate(4) 334.87 % 369.47 % 312.04 % 256.88 % 309.18 % Footnotes To Financial Highlights On Following Page The accompanying notes are an integral part of these financial statements. 21 The Merger Fund FINANCIAL HIGHLIGHTS (continued) (1) Net investment income before interest expense and dividends on short positions for the years ended September 30, 2007, 2006, 2005, 2004 and 2003, was $0.26, $0.18, $0.01, $0.00 and $0.01, respectively. (2) Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. (3) Net investment income per share represents net investment income for the respective period divided by the monthly average shares of beneficial interest outstanding throughout each period. (4) The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions). The denominator includes the average long positions throughout the period. (5) Amount less than $0.005 per share. (6) The Fund incurred proxy expenses of approximately $525,000 in 2007 related to shareholder approval of changes in the Fund’s fundamental investment policies and the election of directors. The accompanying notes are an integral part of these financial statements. 22 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 Note 1 — ORGANIZATION The Merger Fund (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a trust under the laws of the Commonwealth of Massachusetts on April 12, 1982, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund was formerly known as the Risk Portfolio of The Ayco Fund. In January of 1989, the Fund’s fundamental policies were amended to permit the Fund to engage exclusively in merger arbitrage. At the same time, Westchester Capital Management, Inc. became the Fund’s investment adviser, and the Fund began to do business as The Merger Fund. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles. A. Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other listed securities are valued at the last sales price on the exchange on which such securities are primarily traded or, in the case of options, at the higher of the intrinsic value of the option or the last reported composite sales price. Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Securities for which there are no such valuations are valued at fair value as determined in good faith by management under the supervision of the Board of Trustees. The Adviser (as defined herein) reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-valued pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sale. At September 30, 2007, fair-valued long securities represented 2.18% of investments, at value.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates market value. B. Short Positions The Fund may sell securities or currencies short for hedging purposes. For financial statement purposes, an amount equal to the settlement amount is included in the Statement of Assets and Liabilities as an asset and an equivalent liability. The amount of the liability is subsequently marked-to- 23 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) market to reflect the current value of the short position. Subsequent fluctuations in the market prices of securities or currencies sold, but not yet purchased, may require purchasing the securities or currencies at prices which may differ from the market value reflected on the Statement of Assets and Liabilities. The Fund is liable for any dividends payable on securities while those securities are in a short position. As collateral for its short positions, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. These assets are required to be adjusted daily to reflect changes in the value of the securities or currencies sold short. C. Transactions with Brokers for Short Sales The Fund’s receivable from brokers for proceeds on securities sold short and deposit at brokers for short sales are with three major securities dealers.The Fund does not require the brokers to maintain collateral in support of the receivable from the broker for proceeds on securities sold short. D. Federal Income Taxes No provision for federal income taxes has been made since the Fund has complied to date with the provisions of the Internal Revenue Code applicable to regulated investment companies and intends to continue to so comply in future years and to distribute investment company net taxable income and net capital gains to shareholders. Additionally, the Fund intends to make all required distributions to avoid federal excise tax. E. Written Option Accounting The Fund writes (sells) covered call options to hedge portfolio investments. Uncovered put options can also be written by the Fund as part of a merger arbitrage strategy involving a pending corporate reorganization. When the Fund writes (sells) an option, an amount equal to the premium received by the Fund is included in the Statement of Assets and Liabilities as an asset and an equivalent liability. The amount of the liability is subsequently marked-to-market to reflect the current value of the option written. By writing an option, the Fund may become obligated during the term of the option to deliver or purchase the securities underlying the option at the exercise price if the option is exercised. Option contracts are valued at the higher of the intrinsic value of the option or the last sales price reported on the date of valuation. If no sale is reported or if the last sale is outside the parameters of the closing bid and asked prices, the option contract written is valued at the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices on the day of valuation. When an option expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain or loss if the cost of the closing purchase transaction differs from the premium received when the option was sold without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is eliminated. When an option is exercised, the premium originally received decreases the cost basis of the security (or increases the proceeds on a sale of the security), and the Fund realizes a gain or loss from the sale of the underlying security. F. Purchased Option Accounting The Fund purchases put options to hedge portfolio investments. Call options may be purchased only for the purpose of closing out previously written covered call options. Premiums paid for option 24 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) contracts purchased are included in the Statement of Assets and Liabilities as an asset. Option contracts are valued at the higher of the intrinsic value of the option or the last sales price reported on the date of valuation. If no sale is reported or if the last sale is outside the parameters of the closing bid and asked prices, the option contract purchased is valued at the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices on the day of valuation. When option contracts expire or are closed, realized gains or losses are recognized without regard to any unrealized gains or losses on the underlying securities. G. Forward Currency Exchange Contracts The Fund may enter into forward currency exchange contracts obligating the Fund to deliver and receive a currency at a specified future date. Forward contracts are valued daily, and unrealized appreciation or depreciation is recorded daily as the difference between the contract exchange rate and the closing forward rate applied to the face amount of the contract. A realized gain or loss is recorded at the time the forward contract is closed. H. Distributions to Shareholders Dividends from net investment income and net realized capital gains, if any, are declared and paid at least annually. Income and capital gain distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences are due primarily to wash-loss deferrals, constructive sales, straddle-loss deferrals, adjustments on swap contracts, and unrealized gains or losses on Section 1256 contracts, which were realized, for tax purposes, at September 30, 2007. Accordingly, reclassifications are made within the net asset accounts for such amounts, as well as amounts related to permanent differences in the character of certain income and expense items for income tax and financial reporting purposes. At September 30, 2007, the Fund increased accumulated net investment gain by $7,638,320, reduced realized accumulated gains by $7,638,319, and decreased paid-in capital by $1. The Fund may utilize earnings and profits deemed distributed to shareholders on redemption of shares as part of the dividends-paid deduction. I. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. J. Foreign Securities Investing in securities of foreign companies involves special risks and considerations not typically associated with investing in U.S. companies. These risks include revaluation of currencies and adverse political and economic developments. Moreover, securities of many foreign companies and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies. 25 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) K. Foreign Currency Translations The books and records of the Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, assets and liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. For financial reporting purposes, the Fund does not isolate changes in the exchange rate of investment securities from the fluctuations arising from changes in the market prices of securities. However, for federal income tax purposes, the Fund does isolate and treat as ordinary income the effect of changes in foreign exchange rates on realized gain or loss from the sale of investment securities and payables and receivables arising from trade-date and settlement-date differences. L. When-Issued Securities The Fund may sell securities on a when-issued or delayed-delivery basis. Although the payment and interest terms of these securities are established at the time the Fund enters into the agreement, these securities may be delivered for cash proceeds at a future date. The Fund records sales of when-issued securities and reflects the values of such securities in determining net asset value in the same manner as other open short-sale positions. The Fund segregates and maintains at all times cash, cash equivalents or other liquid securities in an amount at least equal to the market value for when-issued securities. M. Cash Equivalents The Fund considers highly liquid temporary cash investments purchased with an original maturity of less than three months to be cash equivalents.Cash equivalents are included in short-term investments on the Schedule of Investments as well as in the investments on the Statement of Assets and Liabilities. N. Guarantees and Indemnifications In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, based on experience, the Fund expects the risk of loss to be remote. O. Other Investment and shareholder transactions are recorded on the trade date. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Interest is accounted for on the accrual basis. Investment income includes $9,913,215 of interest earned on receivables from brokers for proceeds on securities sold short and deposits. The Fund may utilize derivative instruments such as options, forward currency exchange contracts and other instruments with similar characteristics to the extent that they are consistent with the Fund’s investment objectives and limitations. The use of these instruments may involve additional investment risks, including the possibility of illiquid markets or imperfect correlation between the value of the instruments and the underlying securities. 26 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 3 — AGREEMENTS The Fund’s investment adviser is Westchester Capital Management, Inc. (the “Adviser”) pursuant to an investment advisory agreement dated January 31, 1989. Under the terms of this agreement, the Adviser is entitled to receive a fee, calculated daily and payable monthly, at the annual rate of 1.00% of the Fund’s average daily net assets. Effective August 1, 2004, the Adviser agreed to waive 0.10% of its fee at net asset levels between $1.5 billion through $2 billion.When net assets of the Fund exceed $2 billion, the Adviser has agreed to waive 0.20% of its fee.Investment adviser fees waived by the Adviser for the year ended September 30, 2007 were $214,287.Certain officers of the Fund are also officers of the Adviser. U.S. Bancorp Fund Services, LLC, a subsidiary of U.S. Bancorp, a publicly held bank holding company, serves as transfer agent, administrator and accounting services agent for the Fund. U.S. Bank, N.A. serves as custodian for the Fund. Distribution services are performed pursuant to distribution contracts with broker-dealers and other qualified institutions. Note 4 — SHARES OF BENEFICIAL INTEREST The Trustees have the authority to issue an unlimited amount of shares of beneficial interest without par value. Changes in shares of beneficial interest were as follows: Year Ended Year Ended September 30, 2007 September 30, 2006 Shares Amount Shares Amount Issued 46,881,581 $ 754,043,652 45,422,154 $ 697,120,869 Issued as reinvestment of dividends 3,795,005 59,240,023 4,637,847 68,036,847 Redemption fee — 90,752 — 65,213 Redeemed (38,594,484 ) (620,913,358 ) (46,170,138 ) (706,968,671 ) Net increase (decrease) 12,082,102 $ 192,461,069 3,889,863 $ 58,254,258 27 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 5 — INVESTMENT TRANSACTIONS Purchases and sales of securities for the year ended September 30, 2007 (excluding short-term investments, options and short positions) aggregated $6,139,849,564 and $5,585,305,540, respectively. There were no purchases or sales of U.S. Government Securities. At September, 2007 the components of accumulated earnings/losses on a tax basis were as follows: Cost of investments $ 1,923,468,271 Gross unrealized appreciation 59,352,017 Gross unrealized depreciation (63,576,588 ) Net unrealized appreciation/(depreciation) $ (4,224,571 ) Undistributed ordinary income $ 83,449,623 Undistributed long-term capital gain — Total distributable earnings $ 83,449,623 Other accumulated gains/(losses) (1,352,999 ) Total accumulated earnings/(losses) $ 77,872,053 The tax components of dividends paid during the fiscal years ended September 30, 2007 and September 30, 2006 were as follows: 2007 2006 Ordinary Income $62,132,019 $70,500,197 Long-Term Capital Gains $— $— The Fund incurred a post-October currency loss of $4,151,512, which is deferred for tax purposes until the next fiscal year. For the fiscal year ended September 30, 2007, certain dividends paid by the Fund may be subject to a maximum tax rate of 15% as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. The percentage of dividends declared from net investment income designated as qualified dividend income for the fiscal year ended September 30, 2007 was 12.24% for the Fund (unaudited). For corporate shareholders, the percent of ordinary income distributions qualifying for the corporate dividends-received deduction for the fiscal year ended September 30, 2007 was 10.30% for the Fund (unaudited). 28 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 6 — OPTION CONTRACTS WRITTEN The premium amount and the number of option contracts written during the year ended September 30, 2007 were as follows: Premium Amount Number of Contracts Options outstanding at September 30, 2006 $ 10,178,540 42,610 Options written 84,547,716 363,384 Options closed (28,941,322 ) (146,177 ) Options exercised (51,964,821 ) (167,710 ) Options expired (9,674,820 ) (73,517 ) Options outstanding at September 30, 2007 $ 4,145,293 18,590 Note 7 — DISTRIBUTION PLAN The Fund has adopted an Amended and Restated Plan of Distribution (the “Plan”) dated July 19, 2005, pursuant to Rule 12b-1 under the 1940 Act. Under the Plan, the Fund will compensate broker-dealers or qualified institutions with whom the Fund has entered into a contract to distribute Fund shares (“Dealers”). Under the Plan, the amount of such compensation paid in any one year shall not exceed 0.25% annually of the average daily net assets of the Fund, which may be payable as a service fee for providing recordkeeping, subaccounting, subtransfer agency and/or shareholder liaison services. For the year ended September 30, 2007, the Fund incurred $3,810,907 pursuant to the Plan. The Plan will remain in effect from year to year provided such continuance is approved at least annually by a vote either of a majority of the Trustees, including a majority of the non-interested Trustees, or a majority of the Fund’s outstanding shares. Note 8 — CREDIT FACILITY Custodial Trust Company has made available to the Fund a $400 million credit facility (subject to increase under certain conditions) pursuant to a Loan and Security Agreement (“Agreement”) dated March 18, 1992 (subsequently amended) for the purpose of purchasing portfolio securities.The Agreement can be terminated by either the Fund or Custodial Trust Company with three months’ prior notice.For the year October 1, 2006 to September 30, 2007, the interest rate on the outstanding principal amount was the Federal Funds Rate plus 0.75% (weighted average rate of 6.086% was paid on the loan during the year ended September 30, 2007).Advances are collateralized by securities owned by the Fund and held separately in a special custody account pursuant to a Special Custody Agreement dated March 31, 1994.During the year ended September 30, 2007, the Fund had an outstanding average daily balance of $84,719,137.The maximum amount outstanding during the year ended September 30, 2007 was $400,000,000.At September 30, 2007, the Fund had a loan payable balance of $93,676,000.As collateral for the loan, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities.The assets are required to be adjusted daily to reflect changes in the amount of the loan outstanding. 29 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 9 — FORWARD CURRENCY EXCHANGE CONTRACTS At September 30, 2007, the Fund had entered into “position hedge” forward currency exchange contracts that obligated the Fund to deliver or receive currencies at a specified future date. The net unrealized depreciation of $17,405,693 is included in the net unrealized appreciation (depreciation) section of the Statement of Assets and Liabilities. The terms of the open contracts are as follows: Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Date be Delivered September 30, 2007 be Received September 30, 2007 10/31/07 4,949,375 Australian Dollars $ 4,384,087 4,245,914 U.S. Dollars $ 4,245,914 11/29/07 100,167,525 Canadian Dollars 100,805,491 94,357,020 U.S. Dollars 94,357,020 12/14/07 40,312,250 Canadian Dollars 40,574,752 40,299,825 U.S. Dollars 40,299,825 10/10/07 53,237,101 Euros 75,931,674 72,221,451 U.S. Dollars 72,221,451 10/12/07 12,646,865 Euros 18,039,010 17,410,432 U.S. Dollars 17,410,432 10/19/07 6,250,000 Euros 8,916,290 8,604,125 U.S. Dollars 8,604,125 11/16/07 64,784,700 Euros 92,471,020 87,887,736 U.S. Dollars 87,887,736 11/30/07 920,400 British Pounds 1,880,198 1,850,004 U.S. Dollars 1,850,004 12/28/07 33,478,799 British Pounds 68,347,131 67,067,453 U.S. Dollars 67,067,453 $ 411,349,653 $ 393,943,960 Note 10 — SWAP CONTRACTS Equity Swaps The Fund has entered into both long and short equity swap contracts with multiple broker-dealers. A long equity swap contract entitles the Fund to receive from the counterparty any appreciation and dividends paid on an individual security, while obligating the Fund to pay the counterparty any depreciation on the security as well as interest on the notional amount of the contract at a rate equal to LIBOR plus 25 to 100 basis points. A short equity swap contract obligates the Fund to pay the counterparty any appreciation and dividends paid on an individual security, while entitling the Fund to receive from the counterparty any depreciation on the security as well as interest on the notional value of the contract at a rate equal to LIBOR less 25 to 100 basis points. The Fund may also enter into equity swap contracts whose value is determined by the spread between a long equity position and a short equity position. This type of swap contract obligates the Fund to pay the counterparty an amount tied to any increase in the spread between the two securities over the term of the contract. The Fund is also obligated to pay the counterparty any dividends paid on the short equity holding as well as any net financing costs. This type of swap contract entitles the Fund to receive from the counterparty any gains based on a decrease in the spread as well as any dividends paid on the long equity holding and any net interest income. Fluctuations in the value of an open contract are recorded daily as a net unrealized gain or loss. The Fund will realize a gain or loss upon termination or reset of the contract. Either party, under certain conditions, may terminate the contract prior to the contract’s expiration date. 30 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 10 — SWAP CONTRACTS (Continued) Credit risk may arise as a result of the failure of the counterparty to comply with the terms of the contract. The Fund considers the creditworthiness of each counterparty to a contract in evaluating potential credit risk. The counterparty risk to the Fund is limited to the net unrealized gain, if any, on the contract, along with dividends receivable on long equity contracts and interest receivable on short equity contracts. Additionally, risk may arise from unanticipated movements in interest rates or in the value of the underlying securities. At September 30, 2007, the Fund had the following open equity swap contracts: Unrealized Appreciation Termination Date Security Shares (Depreciation) 10/18/2007 ABN AMRO Holding 1,511,000 $ 5,115,387 10/22/2007 ABN AMRO Holding 335,500 1,243,110 12/15/2007 Altadis, S.A. 125,000 590,398 2/28/2008 BCE Inc. 1,627,800 4,586,336 10/9/2007 Bodycote International Plc 306,800 (247,802 ) 10/10/2007 Endesa S.A. 1,324,629 4,067,932 1/15/2008 Imperial Chemical 2,687,000 1,755,052 12/5/2007 Prime West Energy 1,507,000 75,922 1/31/2008 Reuters Group Plc 3,894,288 3,484,811 10/18/2007 and 10/22/2007 Royal Bank of Scotland (552,500 ) (166,579 ) $ 20,504,567 Credit Default Swaps The Fund may enter into credit default swaps. In a credit default swap, one party makes a stream of payments to another party in exchange for the right to receive a specified return in the event of a default by a referenced entity, typically corporate issues, on its obligation.The Fund may use the swaps as part of a merger arbitrage strategy involving pending corporate reorganizations. The Fund may purchase credit protection on the referenced entity of the credit default swap (‘‘Buy Contract’’) or provide credit protection on the referenced entity of the credit default swap (‘‘Sale Contract’’). Swap contracts involve, to varying degrees, elements of market risk and exposure to loss in excess of the amount reflected in the Statement of Assets and Liabilities. The notional amounts reflect the extent of the total investment exposure that the Fund has under the swap contract. The primary risks associated with the use of swap agreements are imperfect correlation between movements in the notional amount and the price of the underlying securities and the inability of counterparties to perform. The Fund bears the risk of loss of the amount expected to be received under a swap contract in the event of default or bankruptcy of the swap contract counterparty. 31 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 10 — SWAP CONTRACTS (Continued) Unrealized Expiration Buy/Sell Pay/Receive Notional Appreciation Date Security Protection Fixed Rate Amount (Depreciation) 6/20/12 Dow Jones CDX Buy 0.40% 372,114,289 $(3,146,892) North American Investment Grade Note 11 — NEW ACCOUNTING STANDARDS On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the affirmative evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether it is more likely than not (i.e., greater than 50%) that each tax position will be sustained upon examination by a taxing authority based on the technical merits of the position.A tax position that meets the more-likely-than-not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.Differences between tax positions taken in a tax return and amounts recognized in the financial statements will generally result in an increase in a liability for taxes payable (or a reduction of a tax refund receivable) and an increase in a deferred tax liability (or a reduction in a deferred tax asset).Adoption of FIN 48 is required as of the date of the last Net Asset Value (”NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.At this time, management is evaluating the implications of FIN 48.Its impact on the financial statements has not yet been determined. In September 2006, FASB issued its new Standard No. 157, Fair Value Measurements (“FAS 157”). FAS 157 is designed to unify guidance for the measurement of fair value of all types of assets, including financial instruments, and certain liabilities, throughout a number of accounting standards. FAS 157 also establishes a hierarchy for measuring fair value in generally accepted accounting principles and expands financial statement disclosures about fair value measurements that are relevant to mutual funds. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and earlier adoption is permitted. At this time, management is evaluating the implications of FAS 157 and its impact on the financial statements has not yet been determined. 32 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) September 30, 2007 Note 12 — TRANSACTIONS WITH AFFILIATES Pursuant to Section (2)(a)(3) of the 1940 Act, if the Fund owns 5% or more of the outstanding voting securities of an issuer, the issuer is deemed to be an affiliate of the Fund.During the period October 1, 2006 - September 30, 2007 the Fund owned the following positions in such companies for investment purposes only: Share Share Realized Balance at Balance at Value at Investment Gains Issuer Name Oct. 1, 2006 Purchases Sales Sept. 30, 20072 Sept. 30, 2007 Income (Losses) Price Communications Corporation1 4,450,698 22,000 — 4,472,698 $1,923,260 $4,290,560 $4,293,790 1 Issuer was not an affiliate as of September 30, 2007. 2 Security was converted from common stock to a tax escrow note during the period. 33 Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of The Merger Fund In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, of securities sold short, of options written, and the related statements of operations, of cash flows and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Merger Fund (the “Fund”) at September 30, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America.These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits, which included confirmation of securities at September 30, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP November 20, 2007 34 VOTING RESULTS OF SPECIAL MEETING OF SHAREHOLDERS A Special Meeting of Shareholders of the Fund was held on July 17, 2007 (adjourned from April 17, 2007).Proposal 1, to elect Messrs. Frederick W. Green, Michael J. Downey, James P. Logan, III and Barry Hamerling to the Fund’s Board of Trustees, was approved by the affirmative vote of the shareholders owning of record a plurality of the total number of Fund shares voting at the meeting.Proposal 2, to revise certain fundamental investment policies, and Proposal 3, to eliminate certain fundamental investment policies, were approved by the affirmative vote of a majority of the outstanding shares of the Fund.A description of each proposal and a summary of voting results follows: ELECTION OF ONE NEW MEMBER AND RE-ELECTION OF THREE CURRENT MEMBERS TO THE FUND’S BOARD OF TRUSTEES Frederick W. Green For 68,615,873.655 Withhold 1,336,761.350 Michael J. Downey For 68,894,507.106 Withhold 1,058,127.899 James P. Logan, III For 68,823,300.130 Withhold 1,129,334.875 Barry Hamerling For 68,925,041.196 Withhold 1,027,593.809 PROPOSALS TO REVISE CERTAIN FUNDAMENTAL INVESTMENT POLICIES No. of Shares % of Outstanding Shares % of Shares Present 2-A. To revise the fundamental investment policy relating to issuing senior securities. For 53,649,878.235 51.199% 66.256% Against 2,004,317.984 1.912% 2.475% Abstain 2,805,844.369 2.678% 3.465% Broker Non-Votes 22,513,588.000 21.485% 27.804% 2-B. To revise the fundamental investment policy relating to borrowing money. For 53,396,482.459 50.957% 65.943% Against 2,262,557.262 2.159% 2.794% Abstain 2,801,000.867 2.673% 3.459% Broker Non-Votes 22,513,588.000 21.485% 27.804% 2-C. To revise the fundamental investment policy relating to concentration of investments. For 53,511,523.258 51.067% 66.085% Against 2,153,206.449 2.054% 2.659% Abstain 2,795,310.881 2.668% 3.452% Broker Non-Votes 22,513,588.000 21.485% 27.804% 2-D. To revise the fundamental investment policy relating to purchasing or selling real estate. For 53,288,902.596 50.854% 65.810% Against 2,375,581.253 2.267% 2.934% Abstain 2,795,556.739 2.668% 3.452% Broker Non-Votes 22,513,588.000 21.485% 27.804% 35 VOTING RESULTS OF SPECIAL MEETING OF SHAREHOLDERS (continued) No. of Shares % of Outstanding Shares % of Shares Present 2-E. To revise the fundamental investment policy relating to making loans. For 52,896,446.659 50.480% 65.326% Against 2,758,871.339 2.632% 3.407% Abstain 2,804,722.590 2.677% 3.464% Broker Non-Votes 22,513,588.000 21.485% 27.804% PROPOSALS TO ELIMINATE CERTAIN FUNDAMENTAL INVESTMENT POLICIES 3-A. To eliminate the fundamental investment policy relating to making short sales of securities. For 53,299,537.672 50.864% 65.823% Against 2,312,498.549 2.207% 2.856% Abstain 2,848,004.367 2.718% 3.517% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-B. To eliminate the fundamental investment policy relating to purchasing securities on margin. For 53,153,549.913 50.725% 65.643% Against 2,855,433.509 2.725% 3.526% Abstain 2,451,057.166 2.339% 3.027% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-C. To eliminate the fundamental investment policy relating to call options and put options. For 53,352,197.804 50.915% 65.888% Against 2,221,383.972 2.119% 2.744% Abstain 2,886,458.812 2.755% 3.564% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-D. To eliminate the fundamental investment policy relating to pledging the Fund’s assets. For 53,088,851.435 50.663% 65.563% Against 2,442,744.378 2.331% 3.017% Abstain 2,928,444.775 2.795% 3.616% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-E. To eliminate the fundamental investment policy relating to restricted securities. For 52,950,087.959 50.531% 65.392% Against 2,577,477.927 2.460% 3.183% Abstain 2,932,474.702 2.798% 3.622% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-F. To eliminate the fundamental investment policy relating to warrants. For 53,428,777.442 50.988% 65.983% Against 2,097,383.817 2.001% 2.590% Abstain 2,933,879.329 2.800% 3.623% Broker Non-Votes 22,513,588.000 21.485% 27.804% 36 VOTING RESULTS OF SPECIAL MEETING OF SHAREHOLDERS (continued) No. of Shares % of Outstanding Shares % of Shares Present 3-G. To eliminate the fundamental investment policy relating to oil, gas or other mineral exploration or development programs. For 53,000,192.898 50.579% 65.454% Against 2,524,083.290 2.408% 3.117% Abstain 2,935,764.400 2.802% 3.626% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-H. To eliminate the fundamental investment policy relating to investing for the purpose of exercising control or management. For 53,286,858.754 50.852% 65.808% Against 2,232,045.704 2.130% 2.756% Abstain 2,941,136.130 2.807% 3.633% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-I. To eliminate the fundamental investment policy relating to purchasing securities of any issuer if the Fund’s trustees and officers beneficially own more that 5% of the outstanding securities of such issuer. For 52,770,378.614 50.359% 65.170% Against 2,781,729.399 2.655% 3.435% Abstain 2,907,932.575 2.775% 3.592% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-J. To eliminate the fundamental investment policy relating to investing in issuers which have been in continuous operation for less than three years. For 53,273,552.288 50.840% 65.791% Against 2,242,008.270 2.139% 2.769% Abstain 2,944,480.030 2.810% 3.636% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-K. To eliminate the fundamental investment policy relating to participating on a joint and several basis in any trading account in securities. For 52,889,674.843 50.473% 65.317% Against 2,550,304.894 2.434% 3.150% Abstain 3,020,060.851 2.882% 3.729% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-L. To eliminate the fundamental investment policy relating to purchasing securities of other investment companies. For 53,091,011.053 50.665% 65.566% Against 2,432,354.127 2.322% 3.004% Abstain 2,936,675.408 2.802% 3.627% Broker Non-Votes 22,513,588.000 21.485% 27.804% 37 VOTING RESULTS OF SPECIAL MEETING OF SHAREHOLDERS (continued) No. of Shares % of Outstanding Shares % of Shares Present 3-M. To eliminate the fundamental investment policy relating to investing more than 10% of the Fund’s total assets in the securities of any one issuer. For 52,627,160.268 50.223% 64.993% Against 2,926,470.792 2.792% 3.614% Abstain 2,906,409.528 2.774% 3.589% Broker Non-Votes 22,513,588.000 21.485% 27.804% 3-N. To eliminate the fundamental investment policy relating to purchasing securities of any one issuer if as a result more than 10% of the voting securities of such issuer would be held by the Fund. For 52,964,866.651 50.545% 65.410% Against 2,579,798.390 2.462% 3.186% Abstain 2,915,375.547 2.782% 3.600% Broker Non-Votes 22,513,588.000 21.485% 27.804% 38 INFORMATION ABOUT TRUSTEES AND OFFICERS The business and affairs of the Fund are managed under the direction of the Fund’s Board of Trustees. Information pertaining to the Officers and Trustees of the Fund is set forth below.The Statement of Additional Information includes additional information about the Fund’s Officers and Trustees and is available, without charge, upon request by calling 1-800-343-8959. Term of # of Portfolios Position(s) Office and in Fund Complex Other Held with Length of Principal Occupation Overseen by Directorships Name, Address and Age the Fund Time Served During Past Five Years Trustee ** Held by Trustee Frederick W. Green* President Indefinite; President of 2 None Westchester Capital and since 1989 Westchester Capital Management, Inc. Trustee Management, Inc., 100 Summit Lake Drive the Fund’s Adviser. Valhalla, NY10595 Age: 60 Bonnie L. Smith Vice One-year Chief Operating N/A N/A Westchester Capital President, term; Officer, Vice Management, Inc. Secretary since 1989 President and 100 Summit Lake Drive and Treasurer of Valhalla, NY10595 Treasurer; Westchester Capital Age: 59 Anti-Money Management, Inc., the Laundering Fund’s Adviser. Compliance Officer James P. Logan, III Independent Indefinite; Chairman of J.P. 2 None c/o Westchester Capital Trustee since 1989 Logan & Company. Management, Inc. Chairman of 100 Summit Lake Drive Logan-Chace, LLC, an Valhalla, NY 10595 executive search firm. Age: 71 Michael J. Downey Independent Indefinite; Private investor. 2 Chairman and c/o Westchester Capital Trustee since 1995 Managing Partner of Director of The Management, Inc. Lexington Capital Asia Pacific 100 Summit Lake Drive Investments until 2007. Fund, Inc.; Valhalla, NY 10595 Consultant and Director of the Age: 63 independent financial AllianceBernstein adviser since July 1993. core mutual fund group Barry Hamerling Independent Indefinite; Managing Partner of 2 Trustee of AXA c/o Westchester Capital Trustee since 2007 Premium Ice Cream of Premier VIP Management, Inc. America.Managing Trust 100 Summit Lake Drive Partner of Premium Valhalla, NY 10595 Salads of America. Age: 61 39 INFORMATION ABOUT TRUSTEES AND OFFICERS (continued) Term of # of Portfolios Position (s) Office and in Fund Complex Other Held with Length of Principal Occupation Overseen by Directorships Name, Address and Age the Fund Time Served During Past Five Years Trustee ** Held by Trustee Roy D. Behren Chief One-year Co-Portfolio Manager N/A N/A Westchester Capital Compliance term; and Chief Compliance Management, Inc. Officer since 2004 Officer of Westchester 100 Summit Lake Drive Capital Management, Valhalla, NY 10595 Inc., the Fund’s Adviser. Age: 47 * Denotes a trustee who is an “interested person” (as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940, as amended) of the Fund or of the Fund’s Adviser.Mr. Green is deemed to be an interested person because of his affiliation with the Fund’s investment adviser, Westchester Capital Management, Inc., and because he is an officer of the Fund. ** The fund complex consists of the Fund and The Merger Fund VL 40 . The Merger Fund AVAILABILITY OF PROXY VOTING INFORMATION Information regarding how the Fund generally votes proxies relating to portfolio securities may be obtained without charge by calling the Fund’s Transfer Agent at 1-800-343-8959 or by visiting the SEC’s website at www.sec.gov.Information regarding how the Fund voted proxies during the most recent 12-month period ended June 30 is available on the SEC’s website or by calling the toll-free number listed above. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 41 (This Page Intentionally Left Blank.) Investment Adviser Westchester Capital Management, Inc. 100 Summit Lake Drive Valhalla, NY10595 (914) 741-5600 Administrator, Transfer Agent, Dividend Paying Agent and Shareholder Servicing Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street P.O. Box 701 Milwaukee, WI53201-0701 (800) 343-8959 Custodian U.S. Bank, N.A. 1555 North RiverCenter Drive, Suite 302 Milwaukee, WI53212 (800) 343-8959 Trustees Frederick W. Green Michael J. Downey James P. Logan, III Barry Hamerling Executive Officers Frederick W. Green, President Bonnie L. Smith, Vice President, Treasurer and Secretary Roy D. Behren, Chief Compliance Officer Counsel Fulbright
